Citation Nr: 0833116	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-00 245 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
asbestos related lung disease (previously claimed as 
shortness of breath).  

2.  Entitlement to service connection for asbestos related 
lung disease (previously claimed as shortness of breath).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to August 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

In April 2007, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  


FINDINGS OF FACT

1.  Service connection for shortness of breath was denied in 
a September 2003 rating decision.  The veteran did not 
perfect an appeal to that decision and it became final.  

2.  The evidence added to the record since the September 2003 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.  

3.  Asbestos related lung disease did not manifest in service 
and is not attributable to asbestos exposure in service.  





CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for 
entitlement to service connection for asbestos related lung 
disease has been submitted and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Asbestos related lung disease was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in November 2005.  The November 2005 letter provided 
adequate notice with respect to the evidence necessary to 
reopen the veteran's claim for service connection for 
asbestos related lung disease (previously claimed as 
shortness of breath).  Although the letter did not provide 
the criteria for establishing a disability-rating and 
effective-date, the veteran was provided with information 
regarding these two elements in March 2006, prior to the 
issuance of a Statement of the Case (SOC).  To the extent 
there exists any error by VA in providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such 
error was nonprejudicial in that it did not affect the 
essential fairness of the adjudicatory process.  To the 
extent that notice regarding new and material evidence to 
reopen a cliam consistent with Kent v. Nicholson, 20 Vet. 
App. 1 (2006) was not given, such deficiency was not 
prejudicial because the claim is reopened below.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  




Legal Criteria and Analysis

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for asbestos 
related lung disease (previously claimed as shortness of 
breath) 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In April 2002, the veteran filed a claim for entitlement to 
service connection for shortness of breath.  In September 
2003, the veteran's claim for service connection was denied.  
At the time of the September 2003 denial, the record 
contained a December 2002 VA outpatient treatment record 
which noted somewhat unusual shortness of breath on exertion 
the last three or four months.  It was noted that the 
veteran's chest at times felt a little heavy when he exerted 
himself but he did not note any actual chest pain that he 
would describe as such.  The AOJ determined that, although 
the veteran had shortness of breath, there was no actual 
disabling condition and that the veteran had not been 
diagnosed with one of the medical conditions associated with 
asbestos exposure.  Thus, the veteran's claim was denied.  
The veteran did not perfect an appeal to the September 2003 
decision and it became final.  

Since the September 2003 decision, the veteran has presented 
several VA and private examinations which show the diagnosis 
of an asbestos related disease.  
These include, a November 2005 report of chest x-ray issued 
by the Montana Department of Public Health and Human 
Services, Montana Asbestos Screening and Surveillance 
Activity (MASSA) which note the detection of possible 
evidence of pleural plaques and/or interstitial disease, 
which may be related to asbestos exposure.  Also presented is 
a December 2005 CT scan report which notes an impression of 
extensive pleural based plaquing including calcified pleural 
based plaques noted bilaterally and possibly some early 
interstitial fibrosis consistent with changes from previous 
asbestos exposure.  A March 2006 chest x-ray which notes some 
pleural paraenchymal changes that may be related to previous 
asbestos exposure is also of record.  The November 2005 and 
March 2006 chest x-rays and the December 2005 CT scan provide 
evidence of an asbestos related disease, a fact not 
previously established.   

The Board finds that the above evidence constitutes new and 
material evidence in that it is neither cumulative nor 
redundant of previously submitted evidence and it pertains to 
a previously unestablished fact necessary to substantiate the 
claim.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim.  

Entitlement to service connection for asbestos related lung 
disease (previously claimed as shortness of breath).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1MR, Part 
IV.ii.2.C.9.a (December 30, 2005) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in the manual must be considered and addressed by 
the Board in assessing the evidence regarding an asbestos- 
related claim.  See VAOPGCPREC 4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  Radiographic changes indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1MR, Part IV.ii.C.9.f.

Initially, the Board notes the veteran does not assert that 
his claimed asbestos related lung disease disability is a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application in this matter.

The veteran asserts that he is entitled to service connection 
for an asbestos related lung disease disability caused by 
asbestos exposure while in service.  It has been shown that 
the veteran was a marine fireman in service.  Service medical 
records show negative chest x-ray examinations in November 
1955 and August 1956.  The release to inactive duty 
examination of August 1957 revealed normal lungs and chest.  
Chest x-ray was negative.

A November 2005 record from MASSA notes the detection of 
possible evidence of pleural plaques and/or interstitial 
disease, which may be related to asbestos exposure.  The 
chest x-rays were interpreted by two experts, one locally and 
one nationally.  The October 2005 x-ray report noted 
interstitial or pleural abnormalities which could not be 
categorized regarding asbestos related changes. 

A December 2005 CT scan noted an impression of extensive 
pleural based plaquing including calcified pleural based 
plaques noted bilaterally and possibly some early 
interstitial fibrosis consistent with changes from previous 
asbestos exposure.  

In a December 2005 Center for Asbestos Related Disease (CARD) 
questionnaire, the veteran reported that he moved to Libby, 
MT in 1942 and moved away from Libby in 1945.  He also 
reported living there from 1979 to 1982.  He reported 
asbestos exposure in Libby through hunting near vermiculite 
sites, fishing on Kootenai River near vermiculite sites and 
playing in the piles.  He further reported that he had worked 
in a naval shipyard, as a welder and that he had done 
mechanical/repair work on insulated pipes.  CARD clinic notes 
of December 2005 show an assessment of asbestos related 
disease- diffuse pleural changes bilaterally with localized 
plaquing and calcification.  CARD clinic notes of March 2006 
show an assessment of increasing dyspnea, probably due to 
deconditioning along with extensive pleural disease.  

A March 2006 chest x-ray showed there were some pleural 
paraenchymal changes that may be related to previous asbestos 
exposure.  A May 2006 VA compensation and pension examination 
noted exposure to asbestos as highly likely aboard ship in 
service and due to employment as a welder and living in Libby 
as a child.  An assessment was given of atelectasis secondary 
to asbestos exposure.  The examiner noted that there was 
evidence of pre and post service exposure.  The examiner then 
noted that without documentation of exposure during service 
she would have to resort to speculation as to the degree, if 
any, the veteran's duties as a fireman during service played 
in the development of his current condition.  She noted that 
based on the information reviewed it is her opinion that the 
current asbestos lung disease is less likely than not caused 
by or related to the veteran's duties/exposures during 
service and more likely than not due to his pre and post 
service exposures.  The May 2006 chest x-ray revealed an 
impression of scarring and/or atelectasis right lung base.  

A June 2006 VA outpatient treatment record noted an 
impression of asbestos, pleural disease and severe diffusion 
compromise.  In a February 2007 statement, Dr. A.C.W. noted 
that the veteran has severe asbestos disease, and that he has 
both interstitial and pleural disease with severe dyspnea on 
exertion, which has been getting progressively worse.  He 
noted that, although the veteran was in and out of Libby 
driving a logging truck to various mills in the area and had 
some exposure around the W.R. Grace facilities, the veteran 
actually only lived in Libby in 1942 and from 1979 to 1982.  
He noted that more salient is the fact the veteran was in the 
Navy from 1955 to 1957 and that he worked in a variety of 
landing craft and engine rooms which contained extensive 
asbestos.  Dr. A.C.W. noted that the men working in the 
engine rooms actually did much of the maintenance in tearing 
off and replacing the asbestos, and that in his opinion this 
was a significant asbestos exposure and was equal to or 
greater than the exposure that the veteran had in Libby.  He 
opined that the veteran's asbestos disease reasonably should 
be apportioned with at least 50 percent of his difficulty 
with asbestos being related to his Navy exposure.  

At the Travel Board hearing of April 2007 the veteran 
testified that he worked as a fireman in service and was 
around asbestosis pipes and boilers.  He reported that he was 
confined to very tight quarters during this time.  He 
maintained that he worked as a truck driver post service.  He 
also maintained that he welded.  However, the veteran 
maintained that he did not weld very much and that he did not 
weld on any asbestosis lined equipment or steam pipe.  He 
further maintained that he only lived in Libby for 11 months 
as a child.  He stated he was first diagnosed with asbestos 
related disease about seven years ago.

Having reviewed the record, the Board has determined that 
service connection is not warranted for asbestos related lung 
disease.  The Board acknowledges the veteran's exposure to 
asbestos in service.  Although the Board also acknowledges 
that the veteran has been diagnosed with an asbestos related 
disease, the Board finds that the evidence demonstrates that 
the veteran has had significant pre and post service asbestos 
exposure, and that the current disability is not related to 
any asbestos exposure in service.  

In this regard, the Board notes that in the veteran's May 
2006 VA examination, pre and post service asbestos exposure 
was noted from the veteran living in Libby as a child and 
playing on the ore piles, logging in the Rainy Creek 
drainage, from his fishing along the Kootenai River by the 
vermiculite sites from 1979 to 1982 and through his post 
service welding activities.  Although the veteran testified 
at his April 2007 hearing that he only lived in Libby 11 
months as a child, in the CARD questionnaire of December 2005 
he maintained that he lived there as a child from 1942 to 
1945.  

The May 2006 VA examiner opined that the current asbestos 
lung disease is less likely than not caused by or related to 
the veteran's duties/exposures during service and more likely 
than not due to his pre and post service exposures to 
asbestos.  The Board acknowledges that Dr. A.C.W. noted that 
the veteran worked in a variety of landing craft and engine 
rooms which contained extensive asbestos in service and that 
in his opinion this was significant asbestos exposure and was 
equal to or greater than the exposure that the veteran had in 
Libby.  He further opined that the veteran's asbestos disease 
reasonably should be apportioned with at least 50 percent of 
his difficulty with asbestos being related to his Navy 
exposure.  Although Dr. A.C.W. has attributed the veteran's 
current diagnosis to service, the Board notes that Dr. A.C.W. 
has rendered an opinion without review of the veteran's 
claims file and apparently without an accurate picture of the 
extent of the veteran's pre, post and in service asbestos 
exposure.  In his CARD questionnaire, the veteran reported 
significantly more pre service asbestos than he subsequently 
told Dr. W.  He also reported post sevice occupational 
exposure that Dr. W. does not mention or account for in his 
February 2007 statement.  The Board finds that the history 
given prior to the May 2006 denial of service connection and 
given pursuant to the state's efforts to determine and inform 
individuals of the effects of asbestos exposure in that area 
has more credibility and probative value than the history 
given subsequently to Dr. W., after the denial of the 
veteran's claim and with the purpose of obtaining benefits.  
Because the VA examiner's opinion is based on more credible 
history of asbestos exposure, her opinion has considerably 
more probative value than Dr. W's opinion.  

Additionally, the Board notes that the veteran's service 
medical records are negative for any complaints, diagnoses, 
or abnormal findings pertaining to the veteran's respiratory 
or cardiovascular systems.  Those systems were determined to 
be normal at discharge in August 1957.  The Board also notes 
that the first notation of respiratory/pulmonary pathology 
was in December 2002 and the first respiratory diagnosis was 
in October 2005, which is more than four decades after 
service.  There is no evidence of record showing treatment 
for the claimed disability prior to the dates noted.  

In essence, the Board concludes that the more probative 
evidence establishes that although the veteran may have been 
exposed to asbestos while in service his asbestos related 
lung disease is not a result of that exposure.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for asbestos related lung disease and 
this claim must be denied.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  

Lastly, the Board notes that in his May 2006 Notice of 
Disagreement, the veteran alleged VA made a clear and 
unmistakable error in denying him service connection on a 
presumptive basis.  However, the Board notes that there is no 
presumption of asbestosis based on service.  See Dyment v. 
West, 13 Vet. App. 141 (1999).  In fact, the M21-MR noted 
above specifically provides that the claim should be 
developed to determine whether or not there has been pre 
and/or post service exposure.  Even conceding in service 
asbestos exposure of the veteran, the Board still cannot 
ignore his pre and post service asbestos exposure.  As 
explained above, the preponderance of the evidence is against 
his claim that his current lung disease was caused by his 
inservice asbestos exposure.


ORDER

The application to reopen the claim of entitlement to service 
connection for asbestos related lung disease (previously 
claimed as shortness of breath) is granted.  

Service connection for asbestos related lung disease 
(previously claimed as shortness of breath) is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


